DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 3/4/20 has been considered.
3.	Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  There is evidence of record (IDS filed 3/4/20- cite#4 Kernwein et al.: Fig. 6) that Figure 3 illustrates “Prior Art” (i.e., the Figures are identical).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	Claim 5 is objected to because of the following informalities:  
	At line 2 insert --with-- after “communicate” to provide proper grammar and improve the clarity of the claim.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kernwein et al. (US 2015/0353110).
A.	As per claim 1, Kernwein discloses:
A control system (Fig. 7) comprising: 
a first vehicle controller (12) configured to be disposed onboard a first vehicle system (10- locomotive; [0038- target vehicle]) moving along route segments (Figs. 8, 9) and to receive a conditional movement authority that has a condition to be met before the first vehicle system can travel into a designated route segment of the route segments [0038- receiving conditional authority; 0040- target train authorized to proceed to a block or section of track; 0041-information about conditions for permitting movement], 
the first vehicle controller configured to communicate (22) with a separate, second vehicle system [0039- in communication with at least one identifying train] to determine a state of the second vehicle system [0039- position], the first vehicle controller configured to determine whether the state of the second vehicle system satisfies the condition of the conditional movement authority [0040- based at least in part on the communications and conditional authority, determining whether to proceed], 
the first vehicle controller configured to permit movement of the first vehicle system into the designated route segment responsive to determining that the state of the second vehicle system satisfies the condition of the conditional movement authority [0040- target train proceeds to block or section of the track on its route].  
B.	As per claims 8 and 15, as noted above for claim 1 whereby the first vehicle controller is configured to perform the functions (method steps) of claim 8 (see [0038]) and that the first vehicle controller is embodied as one or more processors to execute the functions/method steps as recited in claim 15 (see Fig. 7:12; [0027]).
B.	As per claims 2, 6, 7, 9, 13, 14, 19 and 20, as noted above whereby the first vehicle controller is configured to permit or prevent the first vehicle system (target train) from entering/leaving from a position into/out of a segment unless authorized to do so [0040-0041- display/aural indication; conditional data; authorization to proceed; 0044- clear/not clear].
C.	As per claims 3, 4, 10, 11 and 16, as noted above whereby the conditional movement authority is received from a back office controller and positive vehicle control system [0037- back office server, PTC components (type of PVC); 0040- conditional authority normally issued by back office server].
D.	As per claims 5 and 12, as noted above whereby the first vehicle controller of the first vehicle system (target train) communicates with the second vehicle system (identifying train) to obtain data related to the state (i.e., location) of the second vehicle system without vocal communications [0039].
E.	As per claims 17 and 18, as noted above whereby the one or more processors of the vehicle controller are configured to determine if the conditional authority is satisfied based on at least the state (position) of the other vehicle system (identifying train) received by communications therewith [0039-0040].
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
● Oswald (US 2022/0185346)- [0003]: cited only as evidence in the relevant art that a Positive Train Control (PTC) is recognized as a type of or equivalent to a Positive Vehicle Control (PVC).
● Thiyagarajan (US 2022/0119020)- [0022]: cited only as evidence in the relevant art that a Positive Train Control (PTC) is recognized as a type of or equivalent to a Positive Vehicle Control (PVC).
● Harvey (US 2019/0377364)- discloses control of a vehicle in a control zone determined by a zone authority.
● CA2882207A1- discusses functional relationship between on-board train system, PTC and back office controller.
● EP2455270A2- remote control of a rail vehicle via a PTC.
● Cothen; (INTEGRATION OF RAILWAY ELECTRONIC SYSTEMS TO ACHIEVE SAFETY AND EFFICIENCY)- provides general background information on integration of railway systems with PTC.
● Lindsey; (Position Train Control in North America)- provides general background information on the state of the art of railway PTC systems.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661